                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

RAYNA FILLIOS                                               CIVIL ACTION

v.                                                          NO. 19-45

HARAHAN POLICE DEPARTMENT,
TIM WALKER, MICHAEL DOW,                                    SECTION “F”
And HARAHAN CITY

                            ORDER AND REASONS

       Before the Court is the defendants’ Rule 12(b)(6) motion to

dismiss the plaintiff’s first amended complaint.            For the reasons

that follow, the motion is GRANTED.

                                  Background

       This civil rights lawsuit arises from Rayna Fillios’s charge

that members of the Harahan Police Department falsely arrested her

and    released   a   salacious    press    report   containing     factually

inaccurate information concerning her arrest.

       On the evening of January 6, 2018, Ms. Fillios was at her

home in Harahan, Louisiana with her boyfriend, Anthony Kennedy,

when she called Mark Marks and requested that he deliver food to

her    residence.      According    to     Ms.   Fillios,   Marks   was    “an

acquaintance” who she had met a few weeks earlier in his capacity

as an Uber driver.      When Marks arrived at her residence, Fillios

contends, she answered the door while clad in leggings and a sports

bra.    She then took the food from Marks, who turned and proceeded

to return to his vehicle.


                                      1
      Ms. Fillios further alleges that Kennedy became enraged upon

noticing the exchange.           Loudly voicing his suspicions concerning

her infidelity and accusing Marks of molestation, Kennedy charged

after Marks and punched him in the face.                And when Marks retreated

to the inside of his vehicle, Kennedy began to bang on the window

while brandishing a knife and demanding Marks’s wallet.                      Fearing

for his life, Marks drove away and called 911.

      That same evening, Marks met with Officer Michael Dow and

other members of the Harahan Police Department to discuss the

incident.         According to Ms. Fillios, Marks described “a drunken,

violent assault . . . by Kennedy and attributed none of what

happened      .    .   .   as   being   the       responsibility    of     Fillios.”

Nonetheless,        Fillios     contends,       the   officers   traveled    to   her

residence and arrested her for being a principal to armed robbery

and a principal to second-degree battery. She was then transported

to   the   Jefferson       Parish   Correctional        Center,    where    she   was

incarcerated for approximately 61 days before she was able to meet

her bond. 1

      To support Fillios’s arrest, Officer Dow obtained a victim

statement from Mark Marks, after which he prepared an incident

report and a probable cause affidavit.                  The Victim Statement of




1 Ms. Fillios’s bond was reduced from $100,000 to $30,000 on March
20, 2018.
                                            2
Mark Marks, dated January 7, 2018 at 12:33 a.m., and ostensibly

signed by Mark Marks, 2 provides:

     Rayana Fillios call and [sic] to get her something to
     eat. Brought waffle house. She opens door and come in.
     She was not wearing a shirt. When you I was leaving she
     grab me gave a hug and kiss. And bite my tongue. Turned
     to walked out the guy runs out and punch me in the face.
     The guy told you were to molest her.     I said no just
     brought her food. Ran to my car lock doors and the guy
     runs to my driver door and started smacking my window.
     He had a knife in his right hand. White handle with 8
     inch blade. The guy told me to open my f*****g door and
     give me your f*****g wallet I know loaded got money on
     you. I drove off and was on the phone with the police.
     I was scared and thought I was going to die. I belive
     Rayana was part of it. I belive she had me to come here
     so they could rob me.

After obtaining Marks’s statement, Officer Dow prepared a probable

cause affidavit, in which he attested:

     On noted date and time R/O [responding officer], along
     with assisting officers were dispatched to the area in
     reference to an attempted armed robbery. Upon arrival
     R/O learned from the victim that a girl, Rayna Fillios,
     and her boyfriend, Anthony Kennedy, had attempted to rob
     him. The victim also stated that Fillios had used his
     Uber services prior to this incident and gave him her
     phone number. On report date Fillios called him to come
     over, answered the door topless when he arrived, and
     after a brief conversation the victim attempted to leave
     as Fillios appeared to be teasing him. When he tried to
     leave Fillios grabbed him by the arms pulling him into
     her bare chest, kissed him, and bit his tongue to
     distract him while Kennedy got into position. The victim
     stated as soon as Fillios released him, Kennedy pulled
     a knife and ordered him to turn over his cash.       The
     victim refused and Kennedy struck him in the chin
     knocking out one of his teeth. Kennedy fled the scene

2 According to Ms. Fillios, Officer Dow forged Marks’s statement.
She further alleges that Dow falsely indicated in the incident
report that he had to transcribe the victim’s statement because
Marks suffers from dyslexia.
                                    3
     on foot to his residence nearby while Fillios stayed on
     location pretending as if she was not involved . . . .
     Kennedy went to the hospital then [sic] both later
     transferred to the JPCC for booking. Fillios has a stay-
     away order against Kennedy.

Ms. Fillios alleges that, despite attesting in his probable cause

affidavit that she was “topless” when she answered the door,

Officer Dow stated in a police report that Fillios was wearing a

“bra and legging tight pants.”

     The following day, on January 8, 2018, Chief Tim Walker of

the Harahan Police Department issued a press release describing

Fillios’s arrest. Mirroring the account presented in Officer Dow’s

probable cause affidavit, the press release describes Fillios as

“topless” when she greeted Marks at the door and suggests that she

attempted to distract Marks while Kennedy “got into position” to

rob him.     Ms. Fillios alleges that the story of her arrest, as

falsely    represented   by   the   Harahan   Police   Department’s   press

release, went viral within hours of its dissemination.          Garnering

national and international media attention, accounts of the story

were published by various news outlets, including USA Today, the

New York Post, the Daily Mail, and the Hindustan Times.

     Ms. Fillios further alleges that, both before and after her

arrest, Marks had told Officer Dow and other unidentified officers

that Fillios had nothing to do with the attack perpetrated by

Kennedy.     And, while the matter was being investigated, Marks

advised the Jefferson Parish District Attorney’s Office that he

                                      4
personally drafted and signed his own handwritten statement and

that the statement in the police file was not the one he had

prepared.

     On August 19, 2018, Assistant District Attorney Emily Booth

filed a Notice of Additional Information in Fillios’s state court

case to document Marks’s conversation with the Jefferson Parish

D.A.’s Office.   The Notice provides:

  1. Following the screening of this case, the victim, M.M.,
     told Assistant District Attorney Ralph Alexis that,
     after contemplating what happened on the evening of the
     incident charged in this case, he did not think that
     Fillios was involved after all, despite what he told the
     police.

  2. M.M. has advised th[e] undersigned that he never told
     the Harahan Police that he believed Fillios to be
     involved in this incident.          M.M. denies making
     statements to ADA Alexis that he ever believed Fillios
     was involved. Regarding the written statement in this
     case, M.M. recalls writing out part of a statement that
     was shorter than the statement that is part of the police
     file in this case, which he signed with his signature
     and was given to the police.       M.M. denies that the
     signature on the statement in the police file is his
     signature. As to the content of the statement in the
     police file (which is the written statement tendered in
     discovery), M.M. says that the content is all correct
     except for: (1) Fillios biting his tongue (M.M. says
     Fillios bit his chin) and (2) the portion of the
     statement suggesting that Fillios is involved (M.M. says
     he does not think Fillios was not involved) [sic]. M.M.
     denies that he has dyslexia or ever telling the officer
     that he has dyslexia.

  3. M.M. advised the undersigned that, following the
     incident, he learned that Fillios was arrested when he
     called to follow up about the incident. M.M. advises
     that he spoke with the scene officer, at which point he
     asked why Fillios was arrested, telling the officer that
     he did not think Fillios was involved. M.M. stated that

                                 5
       he was told that the police were called out on these
       people all the time, so both were arrested and the DA’s
       office court sort it all out.

Four days later, the Jefferson Parish D.A.’s Office dismissed all

charges against Fillios.       That same day, Kennedy pleaded guilty to

aggravated assault and second-degree battery.

       A few months later, on January 4, 2019, Rayna Fillios filed

this 42 U.S.C. § 1983 civil rights lawsuit.             The defendants then

filed a motion to dismiss, which was granted as unopposed, after

which Ms. Fillios was granted leave to amend her complaint.

       In her amended complaint, Fillios asserts claims against the

City of Harahan, Chief Tim Walker, Officer Michael Dow, and other

unnamed officers of the Harahan Police Department.             Fillios seeks

to    recover   from   the   defendants   for    constitutional   violations

underlying her § 1983 claims, including violations of her Fourth

and    Fourteenth      Amendment   rights;      she   also   asserts   Monell

liability, as well as various state law claims including false

arrest, false imprisonment, slander, defamation, and intentional

infliction of emotional distress. 3             In particular, Ms. Fillios

charges that:


3 Her complaint alleges the following injuries: (1) permanent
damage to reputation; (2) mental anguish and emotional distress;
(3) inconvenience; (4) loss of past and future employment; and (5)
embarrassment, humiliation, and fear.
     As a result of these injuries, she itemizes the following
monetary damages: (1) loss of past and future earnings; (2) past
and future medical expenses; (3) past legal fees and expenses,
including a $30,000 commercial bond, $5,000 in legal fees, and
                                      6
  •   Officer Dow and unnamed police officers violated her Fourth
      and Fourteenth Amendment rights by including false statements
      in a probable cause affidavit to manufacture probable cause
      for her arrest;
  •   Officer Dow, Chief Walker, and unnamed officers defamed her
      by falsely indicating through an official press release that
      she was “topless” when she greeted Marks at the door and that
      she was part of a ruse to facilitate an armed robbery of
      Marks;
  •   Officer Dow, Chief Walker, and unnamed officers intended to
      inflict emotional distress upon her when they falsely
      arrested her for a felony and then falsely indicated in a
      press release that she was “topless” and a party to the armed
      robbery; and
  •   The City of Harahan is independently liable to Fillios because
      her injuries and damages resulted from its failure to train,
      failure to supervise, and/or its negligent hiring and
      retention of the individual defendants

      The defendants now move to dismiss the plaintiff’s claims

under Rule 12(b)(6), contending that: (1) Fillios fails to state

a claim for false arrest and false imprisonment because her arrest

and detention were supported by probable cause; (2) qualified

immunity shields Chief Walker and Officer Dow from liability in

their individual capacities; (3) Fillios’s claims against Chief

Walker and Officer Dow in their official capacities are duplicative

of her claims against the City; (4) Fillios has failed to allege

an official custom, policy, or practice to state a § 1983 claim

against the City or Chief Walker; (5) the defendants are not liable

for punitive damages; and (6) to the extent the Court dismisses


$3,000 in home supervision fees; and (4) expenses that may be
incurred through her efforts to expunge her criminal record and
obtain a legal name change.
     She also seeks to recover punitive damages, attorney’s fees,
costs, and judicial interest.
                                 7
the plaintiff’s federal law claims, it should decline to exercise

supplemental jurisdiction over her remaining state law claims.

                                   I.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.              Such a motion is rarely

granted because it is viewed with disfavor.              See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”                     Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009) (citing Fed. R. Civ. P. 8).

“[T]he    pleading   standard   Rule       8   announces    does    not   require

‘detailed   factual   allegations,’        but    it   demands     more   than   an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Stated differently, Rule 8 “does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”                 Id. at

678-79.

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”              See Thompson v. City of Waco,

                                       8
Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012) (en banc)).        But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.     Id. at 502-03; see also Iqbal, 556 U.S. at 678

(“[W]e are not bound to accept as true a legal conclusion couched

as a factual allegation.”) (internal citations omitted).

       To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th   Cir.   2009)   (quoting    Iqbal,      556   U.S.    at    678)    (internal

quotation marks omitted).        “Factual allegations must be enough to

raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even

if doubtful in fact).”       Twombly, 550 U.S. at 555 (citations and

footnote omitted).        “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference    that    the       defendant     is    liable   for   the

misconduct alleged.”       Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).    This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”    Id. at 679.      “Where a complaint pleads facts that are

                                         9
merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).         “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”             Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

     In deciding a Rule 12(b)(6) motion to dismiss, the Court may

consider documents that are essentially “part of the pleadings” -

- that is, any documents attached to or incorporated into the

plaintiff’s      complaint     by   reference    that   are    central    to   the

plaintiff’s      claim   for    relief.        Causey   v.    Sewell    Cadillac-

Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004) (citing Collins

v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.

2000)).         Also, the Court is permitted to consider matters of

public record and other matters subject to judicial notice without

converting the motion into one for summary judgment.                   See United

States ex rel. Willard v. Humana Health Plan of Texas Inc., 336

F.3d 375, 379 (5th Cir. 2003).

     Here, the Victim Statement of Mark Marks, Officer Dow’s Arrest

Report and Probable Cause Affidavit, and the Notice of Additional

Information filed by the Jefferson Parish District Attorney’s

Office    are    all   referenced    in    the   plaintiff’s     first    amended

                                          10
complaint and central to her claims for relief.           Therefore, the

Court may consider the content of these documents in deciding the

defendants’ motion to dismiss.

                                   II.

     Title 42, United States Code, Section 1983 creates a damages

remedy for the violation of federal constitutional or statutory

rights under color of state law; it provides:

     Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State . . .
     subjects, or causes to be subjected, any . . . person
     within the jurisdiction thereof to the deprivation of
     any rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the party
     injured.

     Because § 1983 merely provides a remedy for designated rights,

rather   than   creating   any   substantive   rights,    “an   underlying

constitutional    or   statutory    violation    is   a    predicate    to

liability.”     Harrington v. Harris, 118 F.3d 359, 365 (5th Cir.

1997) (citation omitted).        To establish § 1983 liability, the

plaintiff must satisfy three elements:

     (1)   deprivation of a right secured by the                 U.S.
           Constitution or federal law,
     (2)   that occurred under color of state law, and
     (3)   was caused by a state actor.

Victoria W. v. Larpenter, 369 F.3d 475, 482 (5th Cir. 2004)

(citation omitted).

     Ms. Fillios’s § 1983 claims against the City of Harahan, Chief

Walker, and Officer Dow in their official and individual capacities


                                    11
are based upon alleged deprivations of her constitutional rights

to be free from false arrest and unlawful detention under the

Fourth and Fourteenth Amendments.           Specifically, Fillios submits

that Officer Dow forged the victim statement of Mark Marks to

manufacture    probable     cause    for    her   arrest     and   subsequent

detention.     Accordingly, the viability of Ms. Fillios’s § 1983

claims turns upon whether she has plausibly alleged that her arrest

and detention were not supported by probable cause.

     “For the ‘constitutional torts’ of false arrest, unreasonable

seizure, and false imprisonment, a plaintiff must show that an

officer lacked probable cause.”           Silver v. Garcia, No. SA-19-CV-

7-XR, 2019 U.S. Dist. LEXIS 29245, at *9 (W.D. Tex. Feb. 25, 2019

(citing Brown v. Lyford, 243 F.3d 185, 189 (5th Cir. 2001)); see

also Davidson v. City of Stafford, 848 F.3d 384, 391 (5th Cir.

2017)   (“A   warrantless   arrest    without     probable   cause   violates

clearly established law defining an individual’s rights under the

Fourth Amendment.”) (citations omitted).            Probable cause exists

where the totality of the “facts and circumstances within the

officer’s knowledge [] are sufficient to warrant a prudent person,

or one of reasonable caution, in believing, in the circumstances

shown, that the suspect has committed, is committing, or is about

to commit an offense.”        Id. (quoting Hogan, 722 F.3d at 731).

Probable cause has been held to mean a “fair probability” that a

crime has been committed.      United States v. Garcia, 179 F.3d 265,

                                     12
269 (5th Cir. 1999).      Although “the requisite ‘fair probability’

is something more than a bare suspicion, [it] need not reach the

fifty percent mark.”     Id.

     The defendants contend that Officer Dow’s decision to arrest

Ms. Fillios was clearly based on probable cause because the victim

himself, Mark Marks, provided Officer Dow with the information

concerning his attack.     Anticipating the plaintiff’s argument that

Officer   Dow   forged   the   Victim    Statement   of   Mark   Marks,   the

defendants point to the Notice of Additional Information, which

summarizes Mr. Marks’s communications with the Jefferson Parish

District Attorney’s Office.        The defendants emphasize that the

Notice provides, in part:

     Following the screening of this case, the victim, M.M.,
     told Assistant District Attorney Ralph Alexis that,
     after contemplating what happened on the evening of the
     incident charged in this case, he did not think that
     Fillios was involved after all, despite what he told the
     police.

Emphasis added.     In response, the plaintiff urges the Court to

consider the remaining portions of the Notice, which suggest that

Marks did not tell the police he believed Fillios was involved.

According to the Notice, Marks also stated that: (1) “he never

told the Harahan Police that he believed Fillios to be involved in

this incident;” (2) “he does not think Fillios was not involved

[sic];” and (3) “following the incident . . . he asked why Fillios

was arrested, telling the officer that he did not think Fillios


                                    13
was involved,” to which “he was told that the police were called

out on these people all the time, so both were arrested and the

DA’s office could sort it all out.”

     Ms. Fillios contends that no reasonably competent officer,

who actually listened to Marks, could have found probable cause to

arrest Fillios for any crime.        Although the Court takes Ms.

Fillios’s charge of forgery very seriously, the Court disagrees

that her arrest was not supported by probable cause.    Viewed in

the light most favorable to Ms. Fillios, the facts are as follows:

(1) Fillios called Marks, who she had previously met in his

capacity as an Uber driver, and asked him to bring food to her

residence; (2) when Marks arrived, Fillios greeted him while

wearing leggings and a sports bra; (3) Fillios took the food from

Marks, gave him a hug, and bit his chin; (4) Kennedy witnessed the

encounter and became enraged; (5) Kennedy then punched Marks in

the face and charged after his while brandishing a knife and

demanding his wallet; (6) Mr. Marks met with Officer Dow and other

unidentified Harahan Police Department officers that night to

discuss the incident; (7) Marks provided his own handwritten,

signed statement, which was not included in the police file; (8)

Officer Dow forged Marks’s victim statement; (9) the content of

the forged statement is incorrect only to the extent it suggests

that Ms. Fillios was involved in the attempted robbery and battery

because Marks believes she was not involved; (10) Marks asked an

                                14
unidentified officer why Fillios had been arrested when she was

not involved; and (11) the officer said that the she and her

boyfriend “always call” 911 and that the D.A.’s office would “sort

it all out.”

     Even if Marks did not tell any officer that he believed

Fillios was involved in his attack, and Officer Dow did forge

Marks’s statement, the facts alleged in Ms. Fillios’s complaint

and contained in documents incorporated into her complaint by

reference nonetheless indicate that the arresting officer(s) had

a “fair probability” to believe that Fillios lured Marks to her

residence so that her boyfriend could rob him.              Because Ms.

Fillios’s arrest and detention were supported by probable cause,

her § 1983 claims fail as a matter of law.

     Moreover,     a   district   court   may   decline    to    exercise

supplemental jurisdiction over state law claims if it has dismissed

all claims over which it has original jurisdiction.         28 U.S.C. §

1367(c)(3).      Because no federal law claims remain, the Court

declines   to     exercise   supplemental   jurisdiction        over   the

plaintiff’s state law causes of action, including her claims for

defamation and intentional infliction of emotional distress.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the defendants’ motion to dismiss is GRANTED.             IT IS FURTHER

ORDERED: that the plaintiff’s federal law claims are dismissed



                                   15
with prejudice and that her state law claims are dismissed without

prejudice.




                           New Orleans, Louisiana, May 7, 2019


                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                               16
